UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1669


VALERIE ARROYO,

                     Plaintiff - Appellant,

              v.

VI LYLES, Mayor; CITY OF CHARLOTTE, NORTH CAROLINA; JULIE
EISELT; MECKLENBURG COUNTY BOARD OF COMMISSIONERS;
DERRICK MAYO, Detective; GEORGE DUNLAP, Commissioner;
CHARLOTTE-MECKLENBURG POLICE DEPARTMENT; AARON TICKS;
FEDERAL BUREAU OF INVESTIGATION; ELISA CHINN-GARY, Clerk of
Court; COURT ADMINISTRATION OF MECKLENBURG COUNTY; SPENCER
MERRIWEATHER, District Attorney; MECKLENBURG COUNTY DISTRICT
ATTORNEY’S OFFICE,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:20-cv-00506-FDW-DSC)


Submitted: November 5, 2021                                 Decided: November 23, 2021


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Valerie Arroyo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Valerie Arroyo appeals the district court’s orders dismissing her complaint and

imposing a prefiling injunction. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s orders. Arroyo v. Lyles, No. 3:20-cv-00506-

FDW-DSC (W.D.N.C. May 28, 2021 & July 21, 2021). However, we modify the district

court’s dismissal order to clarify that Arroyo’s claims against the Federal Bureau of

Investigation are dismissed without prejudice. See Cunningham v. Gen. Dynamics Info.

Tech., Inc., 888 F.3d 640, 649 (4th Cir. 2018); S. Walk at Broadlands Homeowner’s Ass’n

v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We deny Arroyo’s

petition for initial hearing en banc and her motions for a new trial, for an appeal conference,

to set aside an interlocutory sua sponte order, and for a trial de novo. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2